UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4311


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS EDWARD DITTRICH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:08-cr-00094-D-1)


Submitted:   February 19, 2010            Decided:   March 15, 2010


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Travis Edward Dittrich pled guilty to fifteen counts

of receiving child pornography, 18 U.S.C.A. § 2252(a)(2) (West

Supp. 2009) (Counts 1-15), and to one count of possessing child

pornography,       18    U.S.C.A.          §   2252(a)(4)(B)         (West    Supp.    2009)

(Count 16).       (JA 6-41).             The district court imposed a 144-month

sentence for Counts 1-15 and 120-month concurrent sentence for

Count     16.      Both           sentences    were     imposed      within     Dittrich’s

properly-calculated                advisory      Sentencing          Guidelines       range.

Dittrich timely appeals his sentence, alleging that the district

court procedurally erred because it rejected his assertion that

his    criminal    history          was    overstated.         For    the    reasons   that

follow, we affirm.

              First, we find no abuse of discretion in the district

court’s sentencing of Dittrich.                     Gall v. United States, 552 U.S.

38, 49 (2007) (providing review standard).                           Second, our review

of     Dittrich’s       sentence          reveals      it     was     procedurally       and

substantively           reasonable, United States v. Carter, 564 F.3d

325,    328     (4th    Cir.        2009),     and    we     apply   a   presumption     of

reasonableness          to    a     sentence        within    the    proper    Sentencing

Guidelines range.                 United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).             Finally, we conclude that the district court

did not err in rejecting Dittrich’s argument that his criminal

history    category          of    III    over-represented       his     actual   criminal

                                                2
history,   see    generally    U.S.    Sentencing        Guidelines    Manual    §

4A1.3(b) (2008) (permitting downward departure based on over-

represented      criminal   history),       and   that    the   district    court

adequately explained on the record its decision not to depart on

this basis.      Carter, 564 F.3d at 328.

           Accordingly,       we   affirm     Dittrich’s        sentence.       We

dispense   with     oral    argument    because      the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3